DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 16, 17, and 20 are objected to because of the following informalities:  
“said adhesive perimeter is coated with an adhesive” in claim 10, lines 1-2 should be amended to recite --said adhesive perimeter is formed by an adhesive--
“from being damages” in claim 16, line 13 should be amended to recite --from being damaged--
“said cushion is comprises” in claim 17, line 1 should be amended to recite --said cushion comprises--
“said adhesive perimeter is coated with an adhesive” in claim 20, line 14 should be amended to recite --said adhesive perimeter is formed by an adhesive--
“said cushion is comprises” in claim 20, line 17 should be amended to recite --said cushion comprises--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandvig US 3,908,645.
Regarding claim 1, Sandvig discloses a disposable perioperative eye patch 30 (fig. 1 and col. 1, lines 2-4; the bandage is capable of being disposed of), comprising: a dressing 11 (fig. 3 and col. 2, line 20-21); a cushion 15 (fig. 3 and col. 3, lines 31-40); and a cover 20 (fig. 3 and col. 4, lines 3-5); wherein said dressing 11 comprises an adhesive face 13 and a non-adhesive face (fig. 3 and col. 2, lines 20-25, one side of the backing 12 of dressing 11 has adhesive 13); wherein said cushion 15 is attached to said adhesive face 13 such that an adhesive perimeter on said adhesive face 13 is created around said cushion 15 (fig. 3 and col. 3, lines 31-33; fig. 2 further shows the adhesive perimeter 13 formed around cushion 15); wherein said cover 20 is configured to removably attach to said adhesive face 13 (fig. 3); wherein when said cover 20 is removed from said adhesive face 13, said cushion 15 and said adhesive face 13 of said dressing 11 are configured to engage with a periorbital region of a surgical patient’s eye, such that said cushion 15 engages with an eyelid and a plurality of eyelashes of said surgical patient’s eye and keeps said eyelid closed and protects said plurality of eyelashes from being damaged (fig. 1 and col. 4, lines 3-5, the eye patch 30 being capable of being used in the claimed manner when release liner 20 is removed); wherein when said cover 20 is removed from said adhesive face 13, said adhesive perimeter is configured to removably adhere to an outer rim of said periorbital region of said surgical patient’s eye (fig. 1, the eye patch 30 being capable of being use din the claimed manner due to the relevant shape of the device); and wherein said disposable perioperative eye patch 30 is configured to be used once and discarded thereafter (the patch 30 being capable of being used once and discarded, since no structure prevents the user from doing so).
Regarding claim 2, Sandvig discloses said dressing 11 and said cushion 15 being each substantially oval in shape (fig. 2).
Regarding claim 3, Sandvig discloses said cushion 15 having a thickness in the range of approximately 0.5 cm to 2 cm (col. 3, lines 53-54).
Regarding claim 6, Sandvig discloses said dressing 11 being made of a non-woven fabric (col. 3, lines 3-10, backing 12 of dressing 11 can be the tape of Copeland US 3,121,021, which is shown in the figure of this reference as comprising a nonwoven fibrous backing).
Regarding claim 7, Sandvig discloses said dressing 11 being made of plastic (col. 2, lines 52-53, backing 12 of dressing 11 can be made of PVC).
Regarding claim 8, Sandvig discloses said dressing 11 being made of polyvinyl chloride (col. 2, lines 52-53) or polyethylene.
Regarding claim 11, Sandvig discloses said cushion 15 being comprised of a material selected from the group of materials consisting of one or more of: felt, foam (col. 3, line 41, foam 16), gel, and combinations thereof.
Regarding claim 12, Sandvig discloses said cushion 15 being substantially water resistant (col. 3, lines 62-65, facing 18 of cushion 15 is non-absorbent to eye exudates).
Regarding claim 13, Sandvig discloses said dressing 11 being substantially water resistant (col. 3, lines 3-10, backing 12 of dressing 11 can be the tape of Copeland US 3,121,021, which is disclosed in col. 2, lines 58-61 as being water-resistant).
Regarding claim 16, Sandvig discloses a disposable perioperative eye patch 30 (fig. 1 and col. 1, lines 2-4; the bandage is capable of being disposed of), comprising: a dressing 11 (fig. 3 and col. 2, line 20-21); a cushion 15 (fig. 3 and col. 3, lines 31-40); and a cover 20 (fig. 3 and col. 4, lines 3-5); wherein said dressing 11 comprises an adhesive face 13 and a non-adhesive face (fig. 3 and col. 2, lines 20-25, one side of the backing 12 of dressing 11 has adhesive 13); wherein said cushion 15 is attached to said adhesive face 13 such that an adhesive perimeter on said adhesive face 13 is created around said cushion 15 (fig. 3 and col. 3, lines 31-33; fig. 2 further shows the adhesive perimeter 13 formed around cushion 15); wherein said cover 20 is configured to removably attach to said adhesive face 13 (fig. 3); wherein when said cover 20 is removed from said adhesive face 13, said cushion 15 and said adhesive face 13 of said dressing 11 are configured to engage with a periorbital region of a surgical patient’s eye, such that said cushion 15 engages with an eyelid and a plurality of eyelashes of said surgical patient’s eye and keeps said eyelid closed and protects said plurality of eyelashes from being damaged (fig. 1 and col. 4, lines 3-5, the eye patch 30 being capable of being used in the claimed manner when release liner 20 is removed); wherein when said cover 20 is removed from said adhesive face 13, said adhesive perimeter is configured to removably adhere to an outer rim of said periorbital region of said surgical patient’s eye (fig. 1, the eye patch 30 being capable of being use din the claimed manner due to the relevant shape of the device); and wherein said disposable perioperative eye patch 30 is configured to be used once and discarded thereafter (the patch 30 being capable of being used once and discarded, since no structure prevents the user from doing so); wherein said dressing 11 and said cushion 15 are each substantially oval in shape (fig. 2); and wherein said cushion 15 having a thickness in the range of approximately 0.5 cm to 2 cm (col. 3, lines 53-54).
Regarding claim 17, Sandvig discloses said cushion 15 being comprised of a material selected from the group of materials consisting of one or more of: felt, foam (col. 3, line 41, foam 16), gel, and combinations thereof.
Regarding claim 18, Sandvig discloses said dressing 11 being substantially water resistant (col. 3, lines 3-10, backing 12 of dressing 11 can be the tape of Copeland US 3,121,021, which is disclosed in col. 2, lines 58-61 as being water-resistant).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandvig US 3,908,645 in view of Dunshee US 6,018,092.
Regarding claim 4, Sandvig discloses the claimed invention as discussed above.
Sandvig is silent on said cover being a thin sheet of plastic.
However, Dunshee teaches an adhesive bandage (fig. 1 and col. 1, lines 5-10) comprising an analogous cover 28 that is a thin sheet of plastic (fig. 1 and col. 5, lines 44-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of Sandvig to be a thin sheet of plastic, as taught by Dunshee, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious"; in this instance, the selection of a plastic to make a cover sheet that has been made of these materials prior to the invention is obvious).
Regarding claim 5, Sandvig discloses the claimed invention as discussed above.
Sandvig is silent on said dressing being made of a woven fabric.
However, Dunshee teaches an adhesive bandage (fig. 1 and col. 1, lines 5-10) comprising an dressing 22 that is made of a woven fabric (fig. 1 and col. 4, lines 55-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dressing of Sandvig to be made of a woven fabric, as taught by Dunshee, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious"; in this instance, the selection of a woven fabric to make a dressing that has been made of these materials prior to the invention is obvious).
Regarding claim 10, Sandvig in view of Dunshee discloses the claimed invention as discussed above.
Sandvig further discloses said adhesive perimeter 13 being coated with an adhesive selected from the group of adhesives consisting of one or more of: methacrylates (col. 3, lines 15-29); vinyl resins; gels; and combinations thereof.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandvig US 3,908,645 in view of Jensen US 4,901,714.
Regarding claim 9, Sandvig discloses the claimed invention as discussed above.
Sandvig is silent on said dressing being coated in plastic.
However, Jensen teaches a bandage (fig. 10 and col. 1, lines 4-8) comprising a dressing 10’ being coated in plastic 12’ (fig. 10 and col. 3, lines 30-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said dressing of Sandvig with a coat of plastic, as taught by Jensen, to provide the flexible backing with water protection (col. 3, lines 46-53).
Claim(s) 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandvig US 3,908,645 in view of Morgan US 2,484,045.
Regarding claim 14, Sandvig discloses the claimed invention as discussed above.
Sandvig is silent on a single use sterile package that encloses and keeps sterile until use said dressing, said cushion, and said cover.
However, Morgan teaches a bandage (fig. 1) comprising a single use sterile package that encloses and keeps sterile until use said entire bandage (col. 4, lines 17-19, the finished bandage being sterilized and completely sealed; further, this sterile package is capable of being used only a single time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the dressing, cushion, and cover of Sandvig in a single use sterile package that encloses and keeps sterile until use the entire device, as taught by Morgan, to protect the eye patch and minimize transference of harmful bacteria.
Regarding claim 15, Sandvig in view of Morgan discloses the claimed invention as discussed above.
Sandvig is silent on said package being substantially water resistant.
Howver, Morgan further teaches said package being substantially water resistant (col. 4, lines 17-19, “completely sealed”, meaning it would be water resistant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified said package of Sandvig in view of Morgan to be substantially water resistant, as taught by Morgan, because water can harbor harmful bacteria.
Regarding claim 19, Sandvig discloses the claimed invention as discussed above.
Sandvig is silent on a single use water resistant sterile package that encloses and keeps sterile until use said dressing, said cushion, and said cover.
However, Morgan teaches a bandage (fig. 1) comprising a single use water resistant sterile package that encloses and keeps sterile until use said entire bandage (col. 4, lines 17-19, the finished bandage being sterilized and completely sealed (and thus water resistant); further, this sterile package is capable of being used only a single time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the dressing, cushion, and cover of Sandvig in a single use water resistant sterile package that encloses and keeps sterile until use the entire device, as taught by Morgan, to protect the eye patch and minimize transference of harmful bacteria.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandvig US 3,908,645 in view of Morgan US 2,484,045 further in view of Dunshee US 6,018,092.
Regarding claim 20, Sandvig discloses a disposable perioperative eye patch 30 (fig. 1 and col. 1, lines 2-4; the bandage is capable of being disposed of), comprising: a dressing 11 (fig. 3 and col. 2, line 20-21); a cushion 15 (fig. 3 and col. 3, lines 31-40); and a cover 20 (fig. 3 and col. 4, lines 3-5); wherein said dressing 11 comprises an adhesive face 13 and a non-adhesive face (fig. 3 and col. 2, lines 20-25, one side of the backing 12 of dressing 11 has adhesive 13); wherein said cushion 15 is attached to said adhesive face 13 such that an adhesive perimeter on said adhesive face 13 is created around said cushion 15 (fig. 3 and col. 3, lines 31-33; fig. 2 further shows the adhesive perimeter 13 formed around cushion 15); wherein said cover 20 is configured to removably attach to said adhesive face 13 (fig. 3); wherein when said cover 20 is removed from said adhesive face 13, said cushion 15 and said adhesive face 13 of said dressing 11 are configured to engage with a periorbital region of a surgical patient’s eye, such that said cushion 15 engages with an eyelid and a plurality of eyelashes of said surgical patient’s eye and keeps said eyelid closed and protects said plurality of eyelashes from being damaged (fig. 1 and col. 4, lines 3-5, the eye patch 30 being capable of being used in the claimed manner when release liner 20 is removed); wherein when said cover 20 is removed from said adhesive face 13, said adhesive perimeter is configured to removably adhere to an outer rim of said periorbital region of said surgical patient’s eye (fig. 1, the eye patch 30 being capable of being used in the claimed manner due to the relevant shape of the device); and wherein said disposable perioperative eye patch 30 is configured to be used once and discarded thereafter (the patch 30 being capable of being used once and discarded, since no structure prevents the user from doing so); wherein said dressing 11 and said cushion 15 are each substantially oval in shape (fig. 2); and wherein said cushion 15 having a thickness in the range of approximately 0.5 cm to 2 cm (col. 3, lines 53-54); wherein said adhesive perimeter 13 is coated with an adhesive selected from the group of adhesives consisting of one or more of: methacrylates (col. 3, lines 15-29); vinyl resins; gels; and combinations thereof; wherein said cushion 15 is comprised of a material selected from the group of materials consisting of one or more of: felt, foam (col. 3, line 41, foam 16), gel, and combinations thereof; wherein said dressing 11 is substantially water resistant (col. 3, lines 3-10, backing 12 of dressing 11 can be the tape of Copeland US 3,121,021, which is disclosed in col. 2, lines 58-61 as being water-resistant).
Sandvig is silent on a single use, substantially water resistant sterile package that encloses and keeps sterile until use said dressing, said cushion, and said cover.
However, Morgan teaches a bandage (fig. 1) comprising a single use, substantially water resistant sterile package that encloses and keeps sterile until use said entire bandage (col. 4, lines 17-19, the finished bandage being sterilized and completely sealed (and thus water resistant); further, this sterile package is capable of being used only a single time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the dressing, cushion, and cover of Sandvig in a single use, substantially water resistant sterile package that encloses and keeps sterile until use the entire device, as taught by Morgan, to protect the eye patch and minimize transference of harmful bacteria.
Sandvig in view of Morgan is silent on said cover being a thin sheet of plastic.
However, Dunshee teaches an adhesive bandage (fig. 1 and col. 1, lines 5-10) comprising an analogous cover 28 that is a thin sheet of plastic (fig. 1 and col. 5, lines 44-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of Sandvig in view of Morgan to be a thin sheet of plastic, as taught by Dunshee, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious"; in this instance, the selection of a plastic to make a cover sheet that has been made of these materials prior to the invention is obvious).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Golding US 2,543,104; Bowman US 3,068,863; Morgan US 4,951,658; Rhame, Jr. US 5,180,360.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786